              Case 19-17535-amc             Doc 50       Filed 08/18/20 Entered 08/18/20 07:46:28                      Desc Main
                                                         Document Page 1 of 2
Office Mailing Address:                                                                                              Send Payments ONLY to:
Scott F. Waterman, Trustee                                                                                         Scott F. Waterman, Trustee
2901 St. Lawrence Avenue, Suite 100                                                                                              P.O. Box 680
Reading, PA 19606                                                                                                   Memphis, TN 38101-0680

                                OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                        REPORT OF RECEIPTS AND DISBURSEMENTS
                                       Activity for the period from 01/01/2019 to 08/12/2020
                                                   Chapter 13 Case No. 19-17535-AMC



        Adrienne McAllister                                                                                    Petition Filed Date: 12/02/2019
        2305 Rhawn Street                                                                                      341 Hearing Date: 01/24/2020
        Philadelphia PA 19152
                                                                                                               Confirmation Date: 07/15/2020



                                                     Case Status: Open / Unconfirmed
                                RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED
 Date                  Amount    Check No.        Date                 Amount    Check No.        Date                 Amount    Check No.
 01/08/2020           $500.00                     05/04/2020        $1,000.00                     05/18/2020           $500.00
 06/15/2020         $1,000.00                     06/29/2020          $540.00                     07/27/2020           $540.00

          Total Receipts for the Period: $4,080.00 Amount Refunded to Debtor Since Filing: $0.00 Total Receipts Since Filing: $4,080.00


                                DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                         CLAIMS AND DISTRIBUTIONS
Claim #                     Claimant Name                            Class                 Claim Amount          Amount Paid        Balance Due

    0     Adrienne McAllister                              Debtor Refunds                          $0.00               $0.00                 $0.00
    1     PHILADELPHIA GAS WORKS                           Secured Creditors                    $796.94                $0.00               $796.94
          »» 01S
    2     PHILADELPHIA GAS WORKS                           Unsecured Creditors                  $414.00                $0.00               $414.00
          »» 01U
    3     PHILADELPHIA GAS WORKS                           Secured Creditors                    $420.00                $0.00               $420.00
          »» 02S
    4     PHILADELPHIA GAS WORKS                           Unsecured Creditors                 $3,884.03               $0.00              $3,884.03
          »» 02U
    5     ASHLEY FUNDING SVCS LLC                          Unsecured Creditors                   $119.42               $0.00               $119.42
          »» 003
    6     PORTFOLIO RECOVERY ASSOCIATES                    Unsecured Creditors                  $278.81                $0.00               $278.81
          »» 004
    7     JEFFERSON CAPITAL SYSTEMS LLC                    Unsecured Creditors                  $776.04                $0.00               $776.04
          »» 005
    8     RUSHMORE LOAN MGMT SVCS LLC                      Mortgage Arrears                  $18,922.66                $0.00          $18,922.66
          »» 006
    9     CITY OF PHILADELPHIA (LD)                        Secured Creditors                   $3,200.91               $0.00              $3,200.91
          »» 007
    0     JAMES J O'CONNELL ESQ                            Attorney Fees                       $4,500.00               $0.00              $4,500.00




Page 1 of 2
              Case 19-17535-amc         Doc 50     Filed 08/18/20 Entered 08/18/20 07:46:28                    Desc Main
                                                   Document Page 2 of 2
Chapter 13 Case No. 19-17535-AMC
                                                             SUMMARY



         Summary of all receipts and disbursements from date filed through 8/12/2020:
                  Total Receipts:           $4,080.00                 Current Monthly Payment:      $540.00
                  Paid to Claims:               $0.00                 Arrearages:                ($1,000.00)
                  Paid to Trustee:            $401.50                 Total Plan Base:           $31,160.00
                  Funds on Hand:            $3,678.50

         NOTES:

         • PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.readingch13.com/payments/
            for more information.

         • Your case information is available to view online at the National Data Center. Please visit www.ndc.org.




Page 2 of 2
